Exhibit 10.1

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of the 2nd day of May, 2012, by and among MAIN STREET
CAPITAL CORPORATION, a Maryland corporation (the “Borrower”), the INITIAL
GUARANTORS identified in the Credit Agreement (as defined below) (the
“Guarantors”), BRANCH BANKING AND TRUST COMPANY (the “Administrative Agent”),
and all of the LENDERS, as defined in the Credit Agreement (the “Lenders”).

 

R E C I T A L S:

 

The Borrower, the Guarantors, the Administrative Agent and the Lenders have
entered into a certain Amended and Restated Credit Agreement dated as of
September 20, 2010, as amended by the Supplement and Joinder Agreement dated
January 7, 2011, the First Amendment to Credit Agreement dated as of June 28,
2011, the Second Amendment to Credit Agreement dated as of July 29, 2011, the
Third Amendment to Credit Agreement dated as of November 21, 2011 and the
Supplement and Joinder Agreement dated December 30, 2011 (as amended, the
“Credit Agreement”).  Capitalized terms used in this Amendment that are not
otherwise defined in this Amendment shall have the respective meanings assigned
to them in the Credit Agreement.

 

The Borrower and Guarantors have requested that the Administrative Agent and the
Lenders amend the Credit Agreement.

 

The Lenders, the Administrative Agent, the Guarantors and the Borrower desire to
amend the Credit Agreement upon the terms and conditions hereinafter set forth
to (a) increase the Revolver Commitments by $42,500,000, resulting in total
Revolver Commitments, after giving effect to such increase, of $277,500,000,
(b) to increase the size of the permitted Commitment Increase and (c) make other
changes as described herein.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Administrative Agent and the Lenders, intending to be legally bound hereby,
agree as follows:

 

SECTION 1.  Recitals.  The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.

 

SECTION 2.  Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as set forth in this Section 2.

 

SECTION 2.01.  Amendment to Section 2.14.  Clause (ii) of Section 2.14(a) is
hereby amended and restated to read in its entirety as follows:

 

--------------------------------------------------------------------------------


 

(ii) immediately after giving effect to any Commitment Increase, (y) the
aggregate Revolver Commitments shall not exceed $350,000,000 and (z) the
aggregate of all Commitment Increases effected shall not exceed $72,500,000,

 

Section 2.02.                             Amendment to Section 2.14.  The last
sentence of Section 2.14(a) is hereby amended and restated to read in its
entirety as follows:

 

Other than fees payable under the Administrative Agent’s Letter Agreement or
under any other letter agreement with a Lender acting as an arranger approved by
the Administrative Agent, which shall be paid in accordance with their terms,
any fees paid by the Borrower for a Commitment Increase to an Increasing Lender,
an Additional Lender, the Administrative Agent or any Lender, as arranger, shall
be for their own account and shall be in an amount, if any, mutually agreed upon
by each such party and the Borrower, in each party’s sole discretion.

 

SECTION 3.   Revolver Commitments.  The Borrowers, the Guarantors, the
Administrative Agent and the Lenders acknowledge and agree, as of the effective
date of this Amendment, the aggregate amount of the Revolver Commitments shall
be increased by an amount equal to $42,500,000, for a total aggregate amount of
the Revolver Commitments of all of the Lenders equal to $277,500,000, which
increase shall result from increases to the Revolver Commitments of certain
existing Lenders.  The amended amount of each existing Lender’s total Revolver
Commitment is the amount set forth opposite the name of such Lender on the
signature pages hereof.  The Administrative Agent shall deliver to the existing
Lenders whose Revolver Commitments are increasing pursuant hereto replacement
Revolver Notes (in the amount of the Lenders’ respective Revolver Commitments)
(such replacement Revolver Notes are hereinafter referred to as the “Replacement
Notes”), executed by the Borrower, in exchange for the Revolver Notes of such
Lenders currently outstanding.  All references contained in the Credit Agreement
and the other Loan Documents to the “Revolver Notes” shall mean and include the
Replacement Notes as supplemented, modified, amended, renewed or extended from
time to time.  To the extent applicable, the Administrative Agent and the
Lenders agree that the requirements of Section 2.14 of the Credit Agreement have
been satisfied for the increased Revolver Commitments.

 

SECTION 4. Conditions to Effectiveness.  The effectiveness of this Amendment and
the obligations of the Lenders hereunder are subject to the following
conditions, unless the Required Lenders waive such conditions:

 

(a)                                  The Borrower shall have delivered to the
Administrative Agent the following in form and substance satisfactory to the
Administrative Agent:

 

(i)                                     duly executed counterparts of this
Amendment signed by the Borrower and the Guarantors;

 

(ii)                                  duly executed Replacement Notes;

 

2

--------------------------------------------------------------------------------


 

(iii)                               a certificate of the Secretary or Assistant
Secretary of the Borrower and each Guarantor, certifying to and attaching the
resolutions adopted by the board of directors (or similar governing body) of
such party approving or consenting to this Amendment and the increase in
aggregate Revolver Commitments;

 

(iv)                              a certificate of the Chief Financial Officer
or other Responsible Officer of the Borrower, certifying that (x) as of the date
of this Amendment, all representations and warranties of the Borrower and the
Guarantors contained in this Amendment and the other Loan Documents are true and
correct (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty is true and correct as of such date), (y) immediately
after giving effect to this Amendment and the increase in aggregate Revolver
Commitments (including any Borrowings in connection therewith and the
application of the proceeds thereof), the Borrower is in compliance with the
covenants contained in Article V of the Credit Agreement, and (z) no Default or
Event of Default has occurred and is continuing, both immediately before and
after giving effect to this Amendment and the increase in aggregate Revolver
Commitments (including any Borrowings in connection therewith and the
application of the proceeds thereof); and

 

(v)                                 such other documents or items that the
Administrative Agent, the Lenders or their counsel may reasonably request.

 

(b)                                 The Borrower shall have paid to the
Administrative Agent, for the account of each of the Lenders (including the
Administrative Agent), fees in an amount separately agreed between the Borrower,
the Administrative Agent and the Lenders.

 

(c)                                  The Borrower shall have paid to the
Administrative Agent, upon application with appropriate documentation, all
reasonable costs and expenses of the Administrative Agent, including reasonable
fees, charges and disbursements of counsel for the Administrative Agent,
incurred in connection with this Amendment and the transactions contemplated
herein.

 

SECTION 5.  No Other Amendment.  Except for the amendments set forth above, the
text of the Credit Agreement shall remain unchanged and in full force and
effect.  On and after the Fourth Amendment Effective Date, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.  This Amendment is not intended to
effect, nor shall it be construed as, a novation.  The Credit Agreement and this
Amendment shall be construed together as a single agreement.  This Amendment
shall constitute a Loan Document under the terms of the Credit Agreement. 
Nothing herein contained shall waive, annul, vary or affect any provision,
condition, covenant or agreement contained in the Credit Agreement, except as
herein amended, nor affect nor impair any rights, powers or remedies under the
Credit Agreement as hereby amended.  The Lenders and the Administrative Agent do
hereby reserve all of their rights and remedies against all parties

 

3

--------------------------------------------------------------------------------


 

who may be or may hereafter become secondarily liable for the repayment of the
Notes.  The Borrower and Guarantors promise and agree to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement, as heretofore and hereby amended, the Credit Agreement, as
amended, and the other Loan Documents being hereby ratified and affirmed.  The
Borrower and Guarantors hereby expressly agree that the Credit Agreement, as
amended, and the other Loan Documents are in full force and effect.

 

SECTION 6.  Representations and Warranties.  The Borrower and Guarantors hereby
represent and warrant to each of the Lenders as follows:

 

(a)                                  No Default or Event of Default under the
Credit Agreement or any other Loan Document has occurred and is continuing
unwaived by the Lenders on the date hereof, or shall result from this Amendment.

 

(b)                                 The Borrower and the Guarantors have the
power and authority to enter into this Amendment and issue the Replacement Notes
and to do all acts and things as are required or contemplated hereunder or
thereunder to be done, observed and performed by them.

 

(c)                                  Each of this Amendment and the Replacement
Notes has been duly authorized, validly executed and delivered by one or more
authorized officers of the Borrower and the Guarantors and constitutes the
legal, valid and binding obligations of the Borrower and the Guarantors
enforceable against them in accordance with their respective terms.

 

(d)                                 The execution and delivery of each of this
Amendment and the Replacement Notes and the performance by the Borrower and the
Guarantors hereunder and thereunder do not and will not require the consent or
approval of any regulatory authority or governmental authority or agency having
jurisdiction over the Borrower, or any Guarantor, nor be in contravention of or
in conflict with the articles of incorporation, bylaws or other organizational
documents of the Borrower, or any Guarantor that is a corporation, the articles
of organization or operating agreement of any Guarantor that is a limited
liability company, or the provision of any statute, or any judgment, order or
indenture, instrument, agreement or undertaking, to which any Borrower, or any
Guarantor is party or by which the assets or properties of the Borrower and the
Guarantors are or may become bound.

 

SECTION 7.  Counterparts; Governing Law.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement.  This
Amendment shall be construed in accordance with and governed by the laws of the
State of North Carolina.

 

SECTION 8.  Amendment.  This Amendment may not be amended or modified without
the written consent of the Lenders.

 

SECTION 9.  Effective Date.  The date on which the conditions set forth in this
Amendment have been satisfied shall be the “Fourth Amendment Effective Date” of
this Amendment.

 

4

--------------------------------------------------------------------------------


 

SECTION 10.  Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

 

SECTION 11.  Consent by Guarantors.  The Guarantors consent to the foregoing
amendments.  The Guarantors promise and agree to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement as hereby amended, said Credit Agreement, as hereby amended,
being hereby ratified and affirmed.  In furtherance and not in limitation of the
foregoing, the Guarantors acknowledge and agree that the “Guaranteed
Obligations” (as defined in the Credit Agreement) include, without limitation,
the indebtedness, liabilities and obligations evidenced by the Notes and the
Advances made under the Credit Agreement as hereby amended.  The Guarantors
hereby expressly agree that the Credit Agreement, as hereby amended, is in full
force and effect.

 

SECTION 12.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 13.  Notices.  All notices, requests and other communications to any
party to the Loan Documents, as amended hereby, shall be given in accordance
with the terms of Section 9.01 of the Credit Agreement.

 

[Remainder of this page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers and representatives to execute
and deliver, this Agreement as of the day and year first above written.

 

 

 

BORROWER

 

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Todd A. Reppert

 

Name:

Todd A. Reppert

 

Title:

President

 

 

 

INITIAL GUARANTOR

 

 

 

MAIN STREET CAPITAL PARTNERS, LLC

 

 

 

 

 

By:

/s/ Rodger Stout

 

Name:

Rodger Stout

 

Title:

Chief Financial & Administrative Officer

 

 

 

INITIAL GUARANTOR

 

 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

 

By:

/s/ Rodger Stout

 

Name:

Rodger Stout

 

Title:

Vice President, Treasurer and Assistant Secretary

 

 

[Signatures Continue on Next Page]

 

6

--------------------------------------------------------------------------------


 

COMMITMENTS:

ADMINISTRATIVE AGENT AND LENDER

 

 

Revolver Commitment:

BRANCH BANKING AND TRUST COMPANY

$50,000,000

 

Percentage Interest:

 

18.018018%

By:

/s/ William Keene

 

Name:

William Keene

 

Title:

Vice President

 

[Signatures Continues on Next Page]

 

7

--------------------------------------------------------------------------------


 

Revolver Commitment:

REGIONS BANK

$50,000,000

 

Percentage Interest:

 

18.018018%

By:

/s/ Larry Stephens

 

Name:

Larry Stephens

 

Title:

Senior Vice President

 

[Signatures Continue on Next Page]

 

8

--------------------------------------------------------------------------------


 

Revolver Commitment:

THE FROST NATIONAL BANK

$50,000,000

 

Percentage Interest:

 

18.018018%

By:

/s/ Brenda Murphy

 

Name:

Brenda Murphy

 

Title:

Market President

 

[Signatures Continue on Next Page]

 

9

--------------------------------------------------------------------------------


 

Revolver Commitment:

CAPITAL ONE, N.A.

$35,000,000

 

Percentage Interest:

 

12.6126126%

By:

/s/ Don Backer

 

Name:

Don Backer

 

Title:

Senior Vice President,

 

 

Commercial Banking - Houston

 

[Signatures Continues on Next Page]

 

10

--------------------------------------------------------------------------------


 

Revolver Commitment:

TEXAS CAPITAL BANK

$25,000,000

 

Percentage Interest:

 

9.009009%

By:

/s/ Eric Luttrell

 

Name:

Eric Luttrell

 

Title:

Senior Vice President

 

[Signatures Continue on Next Page]

 

11

--------------------------------------------------------------------------------


 

Revolver Commitment:

CADENCE BANK, N.A.

$25,000,000

 

Percentage Interest:

 

9.009009%

By:

/s/ Bill Bobbora

 

Name:

Bill Bobbora

 

Title:

Senior Vice President

 

[Signatures Continue on Next Page]

 

12

--------------------------------------------------------------------------------


 

Revolver Commitment:

COMPASS BANK

$22,500,000

 

Percentage Interest:

 

8.1081081%

By:

/s/ David Moriniere

 

Name:

David Moriniere

 

Title:

Senior Vice President

 

[Signatures Continues on Next Page]

 

13

--------------------------------------------------------------------------------


 

Revolver Commitment:

AMEGY BANK N.A.

$20,000,000

 

 

 

Percentage Interest:

 

7.2072073%

By:

/s/ Timothy Zawinsky

 

Name:

Timothy Zawinsky

 

Title:

Vice President

 

14

--------------------------------------------------------------------------------